Citation Nr: 1307197	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  09-45 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from October 1965 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied service connection for hearing loss.  


FINDINGS OF FACT

1.  The Veteran served as a Marine in combat in Vietnam; he was exposed to acoustic trauma in the form of combat weapons noise during active service.

2.  Service treatment records reveal that the Veteran had normal hearing on entry examination.  

3.  Service treatment records reveal normal hearing on separation examination in May 1969.  

4.  A September 2008 VA outpatient audiology record indicates a current diagnosis of sensorineural hearing loss which is noise related; the record references both noise exposure during service along with a long history of post-service occupational noise exposure.

5.  A November 2008 July 2010 VA audiology examination reveals that the Veteran has a current hearing loss disability.

6.  The November 2008 VA audiology examination contains a medical opinion that it is unlikely that the current hearing loss is related to service or noise exposure during service.  

7.  There is no credible evidence linking the current hearing loss to service.  

CONCLUSION OF LAW

The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009). 

The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice for his claims for increased disability ratings by a letter dated November 2008.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim, the relative duties of VA and the claimant to obtain evidence, and the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) regarding notification of the laws regarding degrees of disability and effective dates.  

VA has obtained service treatment records; a VA examination reports; VA treatment records; assisted the appellant in obtaining evidence; and afforded him the opportunity to present statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

Accordingly, the appellant is not prejudiced by a decision at this time.

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disability or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a current "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Other organic diseases of the nervous system may be presumed to have been incurred during active military service if they manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a).  M21-1MR III.iv.4.B.12.a.  While the evidence shows that the Veteran has a current diagnosis of sensorineural hearing loss, it does not show any diagnosis of hearing loss during service or within the first year after separation from service.   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In the case of any veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  This provision is intended to lighten the evidentiary burden of a veteran who claims a disease or injury was incurred in or aggravated by combat service.  Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000); see also Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994).

The Veteran claims service connection for hearing loss.  He claims that acoustic trauma in the form of noise exposure during military service is the cause of his current hearing loss.  The Veteran had active duty service as a Marine from October 1965 to May 1969.  His separation papers, DD 214, reveal that he served in Vietnam and his military specialty of "anti-tank assaultman."  Moreover he submitted a newspaper article revealing that he was awarded the Navy Achievement Medal with the "V" device for "courage and composure under fire."  Accordingly, the Board accepts as fact that the Veteran engaged in combat with the enemy, and that he was exposed to acoustic trauma in the form of weapons noise exposure during combat.  However, the Veteran cannot establish service connection pursuant to 38 U.S.C.A. § 1154(b) because there is medical evidence showing a lack of hearing loss at any point during service.  

In June 1965 entry examination of the Veteran was conducted.  Clinical evaluation of the ears and drums was normal.  Audiology examination of the Veteran was also conducted.  Prior to October 1967, service department audiological examinations were conducted using American Standards Association (ASA) units of measurement.  Current audiological examination standards use International Standards Organization (ISO) units of measurement.  When the Board converts the results of the December 1967 separation examination audiology evaluation from ASA units to ISO units, pure tone thresholds, in decibels, are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
/
5
LEFT
5
0
10
/
5

Because the threshold for normal hearing is from 0 to 20 dB, with higher threshold levels indicating a degree of hearing loss, these results show that the Veteran had normal hearing on entry into active service.  See, Hensley v. Brown 5 Vet. App. 155, 157 (1993).
In May 1969 separation examination of the Veteran was conducted.  Clinical evaluation of the ears and drums was normal.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
15
LEFT
5
5
5
10
15

The puretone thresholds, in decibels, at 6,000 Hertz were 5 in the right ear and 5 in the left ear.  Again, these test results reveal that the Veteran's hearing was normal, without evidence of hearing loss, upon separation from service.  Evaluation of this evidence by the VA examiner in November 2008 confirms that these audiology test results show normal hearing upon separation.  

A VA outpatient audiology consultation note, dated September 2008, shows that the Veteran was seen for complaints of difficulty understanding speech, especially in circumstances with background noise.  The evaluator specifically noted the Veteran's reported history of "noise exposure from 4 years in Marines in Vietnam.  Six months he was on rifle range, then was exposed to combat gunfire, explosions, helicopter noise etc.  Occupation noise related to working many years on the railroad repairing track, around locos, etc."  The audiologist further indicated "results reviewed with vet.  Loss appears cochlear, and likely mostly noise-related.  He was advised to file a claim for service connection."  While this record indicates a diagnosis of sensorineural hearing loss and indicates that it is noise related, it does not indicate what noise exposure is the cause of the hearing loss.  The consultation note indicates noise exposure during active service almost four decades earlier, as well as a long post-service history of occupational noise exposure.  There is nothing in this record that specifically links the current hearing loss to military service.  

Audiology testing was conducted at the September 2008 consultation and revealed a diagnosis of mild to moderate sloping sensorineural hearing loss with the right ear being worse than the left.  While the audiogram is not of record it is not fatal the review of the case at this time.  The diagnosis is of record and the subsequent Compensation and Pension examination contains the audiology data from that examination.  All that inclusion of audiology data from this consultation would do is confirm a current hearing loss disability within the criteria of 38 C.F.R. § 3.385.  Since this is confirmed from the Compensation and Pension data two months later with a similar narrative diagnosis, the Board accepts that a current hearing loss disability existed as of the September 2008 audiology consult.  The inclusion of actual numeric audiology test results would not contain a linking nexus to service which is what is missing in the present claim.  

In November 2008 a VA audiology Compensation and Pension examination of the Veteran was conducted.  The examiner reviewed the evidence of record and specifically noted that the service treatment records revealed "normal hearing found at military enlistment and separation."  A history of military, occupational, and recreational noise exposure was elicited and was "noise exposure from 4 years in Marines in Vietnam.  Six months he was on rifle range, then was exposed to combat gunfire, explosions, helicopter noise etc.  Occupation noise related to working many years on the railroad repairing track, around running engines."

On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
45
55
55
LEFT
10
25
30
50
55

Speech audiometry revealed speech recognition ability of 88 percent in both ears.  These test results reveal a current hearing loss disability.  38 C.F.R. § 3.385.  The diagnosis was bilateral sensorineural hearing loss which ranged from normal to moderately severe.  The examiner expressed the following medical opinion and rational:

Given normal hearing at Military separation, it is unlikely that current hearing loss is related to Military acoustic trauma.  Civilian noise exposure is a contributory factor.  

Exposure to either impulse sounds or continuous exposure can cause temporary threshold shift.  This disappears in 16 to 48 hours after exposure to loud noise.  Impulse sounds may also damage the structure of the inner ear resulting in an immediate hearing loss.  Continuous exposure to loud noise can also damage the structure of the hair cells resulting in hearing loss.  If the hearing does not recover completely form a temporary threshold shift, a permanent hearing loss exists.  Since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.  

In a February 2013 Informal Hearing Presentation, the Veteran's representative acknowledges that the Veteran had normal hearing during service, but then asserts that the entry and separation examination reports revealed that the Veteran experienced a hearing threshold shift during service and that the examiner did not address this evidence.  In this regard, the Board notes that when the audiology findings at 2000 hertz and below are compared between the entry and separation examination reports they show that the Veteran's hearing remained the same, or actually improved at those frequency levels.  The 3000 hertz frequency was not tested on entry and the 4000 hertz frequency showed a threshold increase which was still within normal limits.  The examiner reviewed the evidence of record, including both entry and separation examination reports, and provided a medical opinion with supporting rationale.  

In his February 2009 Notice of Disagreement, the Veteran stated that he "had hearing loss over the years but never did anything about it.  I wore hearing protection for my civilian occupation and my only noise exposures were during my military service."  

On his November 2009 substantive appeal, the Veteran restated the conclusions of the September 2008 audiology consultation that the hearing loss was cochlear and likely mostly noise related.  He further asserted that he wore hearing protection during his post-service employment with the railroad.  He further asserted that the "audiologist referred me to file for service connection due to the loss being due to my military exposure."  

The Veteran had noise exposure during service.  However, audiology testing revealed normal hearing on separation from service.  There is no evidence of hearing loss during service or within the first year after separation from service.  The Veteran asserts that his current hearing loss is due to noise exposure in the military.  However his statements do not indicate that he had hearing loss, symptoms of decreased hearing, or difficulty hearing during service or within the first year after service.  A December 2008 lay statement from a service comrade only reinforces that the Veteran had combat noise exposure, a fact already accepted by VA, and offers no evidence related to any observable symptoms of hearing loss during service.  

VA regulations also state:

Chronicity and continuity.  With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  

38 C.F.R. § 3.303(b).

Service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Sensorineural hearing loss is an other organic disease of the nervous system and is such a chronic disease.  See 38 CFR 3.309(a); M21-1MR III.iv.4.B.12.a.  

However, there is no diagnosis of sensorineural hearing loss during service; the medical evidence of record is clear that the Veteran had normal hearing during service, including upon separation examination which was after his combat noise exposure.  There is also no evidence that the Veteran had a diagnosis of sensorineural hearing loss within the first year of separation from service.  The earliest diagnosis of sensorineural hearing loss is in 2008, almost four decades after the Veteran separated from service.  He has merely indicated that he had hearing loss over the years, but has never specified a time frame; never claimed it dated from service to the present; and never sought treatment or evaluation until 2008.  Even assuming the Veteran's assertions do constitute a continuity of symptomatology, sensorineural hearing loss was not noted during service, making it impermissable to establish service connection for the chronic disease of sensorineural hearing loss as an other organic disease of the nervous system on that basis.   38 C.F.R. § 3.303(b); Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

The Veteran experienced combat noise exposure during service, but his hearing was normal during service including on audiology testing on separation from service in 1969.  There is no diagnosis of hearing loss, sensorineural or otherwise, during service, during the first post-service year, or at any point in time before 2008.  He cannot establish service connection based upon a continuity of symptomatology.  The only evidence of record addressing a link or nexus between current hearing loss and active service indicates that it is unlikely that current hearing loss is related to military acoustic trauma.  There is no evidence linking the current hearing loss to noise exposure during service.  Absent such a nexus, service connection cannot be established.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The preponderance of the evidence is against the claim for service connection for hearing loss; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for hearing loss is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


